 In theMatterof INGLE FULLFASHIONED HOSIERY MILLS,INC.,andAMERICAN FEDERATION OF HOSIERY WORKERS, AFFILIATEDWITH THEC. I. 0., THROUGH THE TEXTILE WORKERS UNION OF AMERICACase No. 5-R-1676.-Decided November 27, 1944Mr. Kenneth M. Brirrum,of Greensboro, N. C., andMr. Thomas D.Cooper,of Burlington, N. C., for the Company.Mr. Myles H. Cunningham,of Durham, N. C., andMr. "W. CedrioStallings,of Charlotte, N. C., for the Union.Mr. Herbert C. Kane,of counselto the Board.DECISIONAND.DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of HosieryWorkers, affiliated with the C. I. 0., through the Textile WorkersUnion of America, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Ingle Full Fashioned Hosiery Mills, Inc., Gibbonsville,North Carolina, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore George L. Weasler, Trial Examiner.Said hearing was held atBurlington, North Carolina, on October 24, 1944.The Company andthe Union appeared and participatedAll parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIngle Full Fashioned Hosiery Mills, Inc., is a North Carolina corpo-ration having its office and sole place of business at Gibbonsville, North1United Textile Workers of America, A. F. of L, was served with Notice of Hearing butdid not appear.59 N. L.R. B., No. 114.585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarolina.It is engaged in the manufacture of ladies full fashionedhosiery as commission knitters exclusively for Chadbourn HosieryMills, Inc.All of the raw materials used by the Company consistingof rayon and cotton yarn, are furnished by, and all the finished prod-ucts are returned to Chadbourn Hosiery Mills,,Inc., a North Carolinacorporation, having its office and sole place of business at Burlington,North Carolina.2During the 12 months preceding this hearing, Chad-bourn purchased over $50,000 worth of raw materials, rayon and cottonyarn, of which over 80 percent was purchased outside the State ofNorth Carolina, and of the finished products manufactured and re-turned to it by the Company, valued at over $150,000, sold and shippedover 90 percent outside the State of North Carolina.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, affiliatedwiththe C. 1. 0.,through theTextilo Workers Unionof America,is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a. Board agent introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree generally that a unit comprising all the employeesof the Company, including the watchman, but excluding office, clericalemployees, the foreman, and all other supervisory employees is appro-priate.However, the Union would exclude and the Company includethe fixer, the forelady, and the wife of the foreman.W. W. Ingle, a fixer, is one of the three salaried employees employedby the Company.hAs does the foreman on the day shift, Ingle fixesxChadbourn Hosiery Mills,Inc., owns the majority of the stock of the Company.The Field Examiner reported that the Union submitted 28 cards ; that there wereapproximately 47 employees in the appropriate unit ; and that all the cards were datedAugust 1944.,11Ingle is a member of the family which owned the Company prior to the time ChadbournHosiery Mills,Inc., obtained controlling interest therein. INGLE FULL FASHIONED HOSIERY MILLS, INC.587machines on the night shift; in addition he turns the production cardsof the employees into the office at the end of his shift.Although theCompany maintains that Ingle is not a supervisory employee and thatthere is no one in charge of the night shift, it appears that Ingle isthe only employee on the night shift who has duties comparable tothose of the day foreman. , We are of the opinion that the duties ofIngle are such as warrants his exclusion from the unit; we shallexclude him.Ethel Holt is designated on the Company's pay roll as a forelady;she, like Ingle, and the day foreman, is paid on a salary basis.Herduties consist of inspecting, sorting, and grading the finished hosiery,work normally compensated for on a piece-work basis.The Companymaintains that Holt was given the title forelady and permitted toremain on a sahory basis, because she was secretary of the Companybefore Chadbourn Hosiery Mills, Inc., acquired a majority of the Com-pany's stock, and because the Fair Labor Standards Act prohibited adecrease in her compensation.While the record does not establishthat Holt is 'a supervisory employee within our customary definitionthereof, we are of the opinion that her duties and interests differ sub-stantially from those of the other employees of the Company.Weshall exclude her from the unit.Ruth Johnson Buckner, the wife of the day foreman, is employedin various departments at topping, looping, and seaming; she also doessome fixing on the seamers and loopers.Occasionally, she trains learn-ers and, under the supervision of the Company's sole clerical employee,spends less than half of her time working on reports of defective work.At times, she is sent to the post office for the mail, an assignment alsomade to other employees when the clerical employee is absent or other-wise unavailable.Buckner is paid on an hourly rather than a piece-rate basis because her duties require frequent shifting from depart-ment to department.Since Buckner is engaged primarily in produc-tion duties and occupies no supervisory status, we shall include her inthe unit.We find that all production and maintenance employees of the Com-pany including the watchman, but excluding the fixer, the forelady,the foreman, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em- 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ingle Full Fash-ioned Hosiery Mills, Inc., Gibbonsville, North Carolina, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to berepresented by American Federation of Hosiery Workers, affiliatedwith the C. I. 0., through Textile Workers Union of America, for thepurposes of collective bargaining.